*255OPINION
By the Court,
Thompson, J.:
These consolidated appeals concern the welfare of Allen Dean Scott, a six-year old child who was born out of wedlock to Anita Sheree Flowers [nee Schweche] and Alfred Elroy Scott. Subsequently, Anita married John Robert Charles Flowers who petitioned to adopt Allen. Before his petition was filed, however, Alfred Scott, the natural father, had secured from the court a declaration of the existence of the relation of parent and child between himself and Allen, and had persuaded the court to deny a subsequent petition by Anita to terminate his parental rights thus declared. Armed with these court declarations, Alfred Scott moved to dismiss the adoption petition filed by John Robert Charles Flowers on the ground that he, Alfred, was the natural father whose parental rights had not been terminated, and who had not consented to the adoption. The district court granted the motion and dismissed the petition for adoption. That ruling forms the basis for the appeal in Case No. 6514 to which we now turn.
1. No. 6514. Whatever may have been the law regarding consent to the adoption of a child born out of wedlock when the district court ruled, it is now certain “that if parental rights have been established in a court of competent jurisdiction by the father of such a child, pursuant to NRS 41.530, his consent shall be required.” Stats. Nev. 1971, ch. 412, p. 835, effective April 22, 1971. Since the proposed adoption has not been completed, the new law must be complied with. We, therefore, affirm the dismissal of the petition for adoption since the relationship of father and son was established pursuant to NRS 41.530 and the father had not consented to the proposed adoption.
2. No. 6297. Pursuant to NRS 41.530, Alfred Elroy Scott commenced an action to establish that he was the father of Allen Dean Scott, and following a hearing, the court so *256declared. Subsequently, he moved to modify the judgment to provide for visitation rights and to require him to support Allen. While that motion was pending, Allen’s mother filed a petition to terminate the parental rights of Alfred. The motion to modify, and that petition were consolidated for hearing. The court granted modification and denied the petition to terminate parental rights from which decision the mother appeals. Our review of the record reveals substantial evidence in support of the decision below and we, therefore, affirm.
Zenoff, C. J., and Batjer, Mowbray, and Gunderson, JJ., concur.